Citation Nr: 1829187	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  14-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood.  

2.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

4.  Entitlement to special monthly compensation based upon the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1983 to November 1983, from February 1999 to June 1999, October 2001 to November 2002 and from May 2004 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2011 rating decision granted service connection for PTSD with adjustment disorder and depressed mood and assigned an evaluation of 50 percent effective June 8, 2010.  The April 2011 rating decision also granted an increased evaluation from 10 percent to 20 percent for radiculopathy of the right lower extremity, effective September 20, 2010, the date of the claim for entitlement to TDIU also liberally construed as a claim for such, and denied entitlement to TDIU.  The July 2011 rating decision denied entitlement to special monthly compensation based upon the need for aid and attendance or by reason of being housebound.

The Board recognizes that in December 2017 and January 2018 correspondence, VA invited the Veteran to participate in the Rapid Appeals Modernization Program (RAMP).  However, as the Veteran has not opted into this program, the Board will proceed with appellate review.  

In June 2017, the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript this hearing is associated with the claim file.

Additional evidence was received by VA subsequent to the most recent, February 2014, Statements of the Case issued for the claims herein.  In June 2017 testimony, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2017).  Similarly, on August 17, 2017, the Veteran's representative submitted additional evidence in the form of an August 2017 psychological evaluation and psychiatric/psychological impairment questionnaire and waived review of such by the AOJ.  However, in August 2017, additional records were received from the Social Security Administration, and in February 2018, additional VA treatment records were associated with the record.  

In this regard, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Here, although the Veteran's Substantive Appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As described above, the record does not reflect that the additional evidence was submitted by the Veteran.  Nevertheless, with respect to the Veteran's claim as to his disagreement with the initial rating assigned for PTSD and his claim for an increased rating for right lower extremity radiculopathy, such evidence is either not relevant or duplicative of prior evidence, thus there is no prejudice to the Veteran in this regard.  Similarly, as Veteran's TDIU claim is granted in full and the claim for special monthly compensation is dismissed below, there is no prejudice with respect to these claims.  

On August 25, 2017, the Veteran's representative requested 30 days to submit additional evidence, which was granted by the undersigned VLJ in November 2017.  No additional evidence has been received by the Board from the Veteran; however, as the requested time period has elapsed, the Board may proceed with appellate review.

FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the most probative evidence of record reflects the Veteran's PTSD with adjustment disorder and depressed mood was manifested by symptoms productive of functional impairment comparable, at worst, to occupational and social impairment with deficiencies in most areas.

2.  Throughout the rating period on appeal, the Veteran's right lower extremity radiculopathy was manifested by disability most closely approximating moderately severe incomplete paralysis of the sciatic nerve.

3.  Throughout the rating period on appeal, the most probative evidence of record reflects that it is at least as likely as not that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment consistent with his educational and occupational background.

4.  In June 2017 testimony, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested, in conjunction with the Veteran, withdrawal of the appeal for entitlement to special monthly compensation based upon the need for aid and attendance or by reason of being housebound.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD with adjustment disorder and depressed mood, have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 40 percent for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.124a, Diagnostic Codes 5243-8520 (2017).

3.  The criteria for a TDIU have been met for the period on appeal from June 8, 2010.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

4.  The criteria for withdrawal of the appeal for entitlement to special monthly compensation based upon the need for aid and attendance or by reason of being housebound have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

A.  Evaluation for PTSD 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).

Throughout the rating period on appeal, the Veteran's PTSD with adjustment disorder and depressed mood has been rated as 50 percent disabling, effective from June 8, 2010, under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130, Diagnostic Codes 9411 (2017).  Under Diagnostic Code 9411, a 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of person appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is a total occupational and social impairment, due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The Veteran was afforded a VA PTSD examination in March 2011.  The March 2011 PTSD examination report found the Veteran's PTSD manifested in occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  Other VA treatment records dated throughout the appeal period reflect varying psychiatric symptomology, but are largely consistent with findings described above.  

In support of his claim, the Veteran submitted two August 2011 private psychiatric/psychological impairment questionnaires, one which diagnosed PTSD and which diagnosed depression, not otherwise specified (NOS), and PTSD.  The August 2011 private questionnaire for depression, NOS, and PTSD, in part, endorsed symptoms of memory loss for names of close relatives, deficiencies in family relations, deficiencies in work or school, and intermittent suicidal ideation.  The other April 2011 questionnaire endorsed symptoms of deficiencies in work or school, depression affecting the ability to function independently appropriately and effectively, deficiencies in mood, intrusive recollections of a traumatic experience, and unprovoked hostility and irritability.

An August 2017 private psychiatric/psychological impairment questionnaires endorsed symptoms of deficiencies in family relations, deficiencies in mood, persistent irrational fears, deficiencies in work or school, depression affecting the ability to function independently, appropriately and effectively, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, deficiencies in mood, intrusive recollections of a traumatic experience, unprovoked hostility and irritability, suicidal ideation, flashbacks, hypervigilance, nightmares, insomnia, chronic back pain, and anger.  An August 2017 psychological evaluation noted, in part, the Veteran had endured episodes of severe depression that resulted in difficulty in adapting, inability to maintain effective interpersonal relationships and periods during which he ignored most activities of daily living, including neglecting his personal appearance and hygiene. 

A January 2012 private medical record noted an impression of anxiety in the context of a complaint of intractable dizziness and nausea.  Thus, to extent that the Veteran's PTSD with adjustment disorder and depressed mood included symptoms related to other psychiatric diagnoses, such as anxiety, which have not been clinically distinguished from the service-connected PTSD with adjustment disorder and depressed mood, the Board has considered the Veteran's PTSD with adjustment disorder and depressed mood to encompass such symptoms.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).  

In a June 2010 statement, the Veteran's spouse at the time described, in part, that the Veteran had become very antisocial, often spent time in the bedroom by himself, and had become withdrawn from the family.  In an October 2010 statement, she further described, in part, that Veteran had been secluding himself.  Additionally, June 2017 testimony, the Veteran described symptoms, in part, which included feelings of hopeless and worthless leading to thoughts of taking his own and difficulty getting along with others.  He testified that he divorced his first wife in 2014 as they used to get into a lot of arguments and that he no longer had contact with four of his children and the only one that he had contact with currently was his second son.  He further testified that he had a friend with whom he gets into arguments with.  In this regard, the Veteran and his former spouse are competent to attest to the factual matters of which they have first-hand knowledge, such as the observable symptoms of his PTSD. See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds these statements to be credible and they are afforded significant probative weight.

Thus, in weighing the evidence, the Board finds Veteran's symptoms of PTSD more closely approximate the evaluation for 70 percent, but not higher, throughout the rating period on appeal.  While the Board notes that the March 2011 PTSD examination report endorsed a lesser degree of impairment, the Board finds that this assessment is outweighed by other evidence.  Specifically, such includes the Veteran's own description of his symptoms, including the June 2017 testimony, as well as the clinical evidence of record.  Notably, as described above, the Veteran, and other evidence, indicated suicidal ideation at times which is reflective of a 70 percent evaluation.  Thus, for these reasons, the Board finds that a rating of 70 percent is warranted throughout the rating period on appeal.  Although some of the symptoms listed as examples for a 70 percent rating have not been evident, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  Thus, the Board finds that there has as likely as not been occupational and social impairment with deficiencies in most areas throughout the rating period on appeal.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Although a 70 percent rating is warranted for PTSD with adjustment disorder and depressed mood throughout the rating period on appeal, an even higher rating is not warranted.  The evidence has not shown that the Veteran's PTSD with adjustment disorder and depressed mood has resulted in total occupational and social impairment at any point in the rating period on appeal.  The Board recognizes that at times the record reflected symptoms such as memory loss for names of close relatives, as noted by an August 2011 private examiner, or intermittent inability to perform activities of daily living by the August 2017 private examiner, such was not reflected in other clinical evidence of record, including dated proximate to those findings.  For instance, the March 2011 VA PTSD examiner did not endorse such symptoms.  Similarly, a March 2017 VA treatment record documented, in part, the Veteran's attention, concentration, memory, recent and remote, were all characterized as normal.  Furthermore, while the Veteran expressed suicidal ideation, he was not in persistent danger of hurting self or others nor did he exhibit grossly inappropriate behavior. 

Although the Veteran was socially isolated to some extent, the Veteran did maintain a few social and personal interactions.  Specifically, the Veteran has, at the least, maintained a relationship with one of his children as evidenced by his June 2017 testimony.  A May 2010 VA treatment record, dated prior to his 2014 divorce, noted the Veteran lived with his wife, son, and daughter, along with an older son, his wife, and grandson and that he was planning to visit his mother in Puerto Rico next week.  The March 2011 VA examiner noted, in part, the Veteran was married for 28 years with children, and two children resided at home but that the Veteran had been irritable more critical and more argumentative for a number of years which had strained the relationship with his wife and children.  The March 2011 VA examiner reported, in part, the Veteran stayed in contact with his mother by phone but did not have any friends.  

Moreover, a March 2017 VA treatment record reflected the Veteran had recently remarried.  Even the August 2017 private psychological evaluation report, which provided evidence of some of most serious symptomatology, reported, in part, the Veteran and his first wife were together for 31 years, and in February 2017 married his current wife.  The August 2017 private psychological evaluation report further stated that the Veteran had three sons and a daughter and reported a poor relationship with all but one son since the divorce.  Furthermore, as described above, in June 2017 testimony, the Veteran described a relationship with at least one friend, albeit a relationship characterized by arguing.  

As such, the Board finds that the Veteran's symptoms do not warrant a rating higher than 70 percent at any point during the appeal period.  In making this determination, the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected PTSD with adjustment disorder and depressed mood met or nearly approximated the criteria for higher rating other than that which has already been granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned for PTSD with adjustment disorder and depressed mood, the doctrine is not for application.  In sum, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's PTSD, has been shown to result in functional impairment no worse than deficiencies in most areas, during the entire appeal period.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Right Lower Extremity Radiculopathy 

The Veteran maintains that his service-connected radiculopathy of the right lower extremity is more severe than what is reflected by the currently assigned disability rating.  Throughout the rating period on appeal, the Veteran's right lower extremity radiculopathy has been assigned a 20 percent evaluation under Diagnostic Codes 5243-8520.  

With diseases, preference is to be given to the number rating code assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. See 38 C.F.R. § 4.27 (2017).  For the Veteran's right lower extremity radiculopathy, the rating code for intervertebral disc syndrome, is listed first, Diagnostic Code 5243, followed by a hyphen and then the rating code for paralysis of the sciatic nerve, Diagnostic Code 8520.

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a (2017).  Under Diagnostic Code 8520, moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2017).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120 (2017). 

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).

The Veteran was afforded a VA examination in March 2011, which documented the L2-S1 nerve root distribution of the right lower extremity was affected.  The March 2011 examiner found the Veteran's vibration and position sense were normal, there was no dysesthesias, and pain or pin prick and light touch were decreased.  The March 2011 documented the Veteran complained of intermittent numbness and radiating pain.  Similarly, a December 2012 VA treatment record noted the Veteran's right lower extremity had decreased sensory as to light touch.  A January 2013 VA treatment record noted, in part, pain of the lumbar region with radiation down the right lower extremity along the anterolateral aspect to the top of the right foot.

A lumbar spine impairment questionnaire, received by VA in June 2014, which noted the date of most recent examination was in May 2014, characterized the Veteran's right lower extremity as moderately severe.  The lumbar spine impairment questionnaire specifically did not endorse reflex changes or muscle atrophy but did note, tenderness, sensory loss, muscle weakness, and abnormal gait.

A January 2015 private treatment record in part, documented the Veteran reported diminished sensation in his right leg.  A January 2015 back conditions disability benefits questionnaire found the Veteran's right lower extremity, characterized as involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve), and was not manifested by intermittent pain (usually dull), paresthesias and/or dysesthesias, or numbness.  However, the January 2015 examiner did note intermittent pain (usually dull) which was characterized as moderate.  Furthermore, the January 2015 examiner found the Veteran's reflexes as to his right leg were normal and muscle strength was normal, without evidence of atrophy.  The absence of atrophy indicates that the Veteran is able to use his right lower extremity in close to a normal manner, to include duration of use, and that he, in fact, does so.  See 38 C.F.R. § 4.40 (noting that a little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like).  The January 2015 examiner characterized the Veteran's right lower extremity radiculopathy as moderate.  The January 2015 examiner found the Veteran did not have any other signs or symptoms of radiculopathy.  

In weighing the evidence, the Board finds Veteran's symptoms of right lower extremity radiculopathy more closely approximate the evaluation for 40 percent, but not higher, throughout the rating period on appeal.  While the Board notes that the January 2015 back conditions disability benefits questionnaire endorsed a lesser degree of impairment, the Board finds that this assessment is outweighed by other evidence.  Specifically, such includes the Veteran's own description of his symptoms, including during June 2017 testimony, in which he report symptoms including pain, numbness, and weakness.  See Layno, 6 Vet. App. at 469.  Notably, as described above, the lumbar spine impairment questionnaire, received by VA in June 2014, characterized the Veteran's right lower extremity as moderately severe which is reflective of a 40 percent evaluation.  Thus, for these reasons, the Board finds that a rating of 40 percent is warranted throughout the rating period on appeal.  

Although a 40 percent rating is warranted for right lower extremity radiculopathy throughout the rating period on appeal, an even higher rating is not warranted.  The evidence has not shown that the Veteran's right lower extremity radiculopathy has resulted severe incomplete paralysis, with marked muscular atrophy, or complete paralysis of the sciatic nerve, at any point in the rating period on appeal.  As noted above, the January 2015 back conditions disability benefits questionnaire specified denied the existence of muscle atrophy.  

The Board has also considered whether higher ratings are available under the regulations pertaining to neuritis and neuralgia.  In terms of neuritis, the January 2015 examiner did not find loss of reflexes, muscle atrophy, sensory disturbance or constant pain nor was such noted by the private lumbar spine impairment questionnaire, received by VA in June 2014; however as noted, the Veteran had reported sensory disturbances in the right lower extremity.  However, under 38 C.F.R. § 4.123 for neuritis, the maximum available is equal to moderately severe incomplete paralysis for the affected nerve, which is granted herein.  In terms of neuralgia under 38 C.F.R. § 4.124, the maximum rating available is equal to moderate incomplete paralysis for the affected nerve, which is less than has been assigned.  See 38 C.F.R. § 4.124.

Furthermore, the Board has considered whether another rating code is more appropriate to apply than Diagnostic Code 8520.  Here, as discussed below, the probative evidence demonstrates the Veteran's right lower extremity is a disability of the sciatic nerve, based on findings of the March 2011 examination report and January 2015 back conditions disability benefits questionnaire.  Thus, the Board finds that Diagnostic Code 8520, for paralysis of the sciatic nerve, is the most appropriate Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).

In sum, the Board finds that the Veteran's symptoms of right lower extremity radiculopathy warrant a rating of 40 percent, but no higher, throughout the appeal period.  In making this determination, the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected right lower extremity radiculopathy met or nearly approximated the criteria for higher rating other than that which has already been granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned for right lower extremity radiculopathy, the doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

C.  Entitlement to TDIU

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  The Board recognizes the Veteran submitted an application for TDIU in September 2010, however, entitlement to a TDIU has been raised as part and parcel of the Veteran's disagreement with the initial rating assigned for his PTSD, for which service connection has been established, and the initial rating assigned, effective from June 8, 2010.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the period for consideration on this appeal for a TDIU is from June 8, 2010.  38 C.F.R. § 3.400 (2017).  Additionally, in light of the above grant of an initial 70 percent evaluation for PTSD, the Veteran has met the schedular criteria for PTSD throughout the rating period on appeal.  See 38 C.F.R. § 4.16 (a) (2017).  Throughout the rating period on appeal the Veteran was also service-connected for degenerative disease of the thoracolumbosacral spine, asthma, and radiculopathy of the right lower extremity.  Furthermore, service connection for fibromyalgia was established effective December 5, 2013 and service connection for radiculopathy of the left lower extremity was established effective January 10, 2015.  

On his TDIU application, VA Form 21-8940, dated in September 2010, the Veteran indicated that he had four years of high school, prior positions as truck driver, and that he last worked full-time and became too disabled to work on May 13, 2010.  In June 2017 testimony, the Veteran reported he last worked part-time in 2008 and was employed as a bus driver.  Furthermore, the Veteran reported, including in June 2017 testimony, that he went through vocational rehabilitation but he could not deal with the pain and experienced problems.  Layno, 6 Vet. App. at 469.  

A June 2011 decision from the Social Security Administration found the Veteran had not engaged in substantially gainful activity since June 1, 2008 as work after established disability onset date did not rise to the level of substantially gainful activity.  The June 2011 decision from the Social Security Administration noted Veteran had severe impairments lumbar degenerative disc disease, lumbar radiculopathy, PTSD, and depressive disorder and further found the Veteran had a residual functional capacity to perform less than a full range of sedentary work.  Generally consistent with such, as an October 2010, VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Veteran's last employer, reported he last worked as bus driver on April 10, 2010 but that his daily hours and weekly hours varied.    

A March 2011 VA spine examination report found the Veteran could only do sedentary work with his current low back condition but that he would require frequent stretching breaks.  A January 2015 back conditions disability benefits questionnaire found the Veteran's thoracolumbar spine condition impacted on his ability to work.  Specifically, the January 2015 examiner that he was unable to stand, sit, or walk for prolonged periods of time due to his current back condition.  Consistent with such, VA treatment records reflect the use of a walker and a request for a wheelchair.  

Moreover, private medical evidence also reflect the Veteran's difficulty with maintaining employment.  Two August 2011 and an August 2017 private psychiatric/psychological impairment questionnaires, each found, in part, that Veteran's ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance was markedly limited due to his service-connected psychiatric disability.  An August 2017 private psychological evaluation report found, in part, it was apparent that the Veteran could not perform full-time competitive work due to the combination of his physical and mental impairments that were secondary to his military service.

The Board concludes that the totality of the evidence of record is at least in equipoise, and with resolution of doubt in the Veteran's favor, is sufficient to establish that the Veteran is unable to follow a substantially gainful occupation consistent with his education and occupational history due to his service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Specifically, the March 2011 and January 2015 examiners each documented findings that the Veteran's service-connected thoracolumbar disability interfered with daily activities.  Furthermore, as noted above, the findings of the August 2011 and August 2017 private psychiatric/psychological impairment questionnaires, found, in part, that Veteran was markedly limited in his ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance, which common sense dictates is likely the minimum threshold for maintaining employment.  Thus, for these reasons, the Board finds entitlement to a TDIU is warranted.

As noted above, in his September 2010 TDIU application, VA Form 21-8940, the Veteran indicated he became too disabled to work in May 2010, but in June 2017 he indicated he was last employed in 2008, which is consistent with the finding of the Social Security Administration.  However, the Veteran's claim for TDIU was raised as part of his PTSD claim for which service connection and an initial rating was granted effective June 8, 2010.  The proper effective date for a TDIU claim is the later of the date of receipt of the claim or the date when entitlement first arose.  38 U.S.C. § 5110 (a) (West 2012); 38 C.F.R. § 3.400 (2017).  Accordingly, the later of the date of claim (June 8, 2010) and the date that entitlement arose (2008 - as reported by the Veteran in June 2017 testimony) is June 8, 2010; thus, June 8, 2010 is the proper effective date for the Veteran's TDIU claim.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400. 

In light of the above, and when resolving reasonable doubt in the Veteran's favor, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. Accordingly, entitlement to a TDIU is warranted effective June 8, 2010.


D.  Special Monthly Compensation 

Under 38 U.S.C. § 7105 (West 2012), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017). 

During the June 2017 Board hearing, the Veteran's representative, in conjunction with the Veteran, withdrew the appeal as to the issue of entitlement to special monthly compensation based upon the need for aid and attendance or by reason of being housebound.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, it is therefore dismissed.


ORDER

Throughout the initial rating period an appeal, entitlement to a disability rating of 70 percent, but no higher, for PTSD with adjustment disorder and depressed mood, is granted, subject to the law and regulations governing the payment of monetary benefits.

Throughout the rating period on appeal, entitlement to a disability rating of 40 percent, but no higher, for right lower extremity radiculopathy, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted effective June 8, 2010, subject to the law and regulations governing the payment of monetary benefits.

The appeal for entitlement to special monthly compensation based upon the need for aid and attendance or by reason of being housebound is dismissed.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


